﻿
First of all, on behalf of the Chad delegation, which I have the honour of heading, I should like to convey to Mr. Joseph Garba our most earnest congratulations on his unanimous election to the presidency of the General Assembly at its forty-fourth session. As Chad has a common border and so many historical bonds with Nigeria - his great country – it can only express satisfaction that he is directing our work. His election  which does honour to all of Africa, is a tribute to his talents as a diplomat and an experienced statesman. He may be assured of the full co-operation of ray delegation in carrying out his difficult responsibilities.
I should like also to express to Mr, Dante Caputo, the former Foreign Minister of Argentina, the gratitude of ray delegation for his excellent work as President of the General Assembly at its forty-third session. The Chad delegation would like, once again, to pay a well-deserved tribute to the dynamic Secretary-General of the United Nations, Mr. Javier Perez de Cuellar, whose dedication to the cause of peace and development deserves the admiration of all. In his report on the activities of the Organization, the Secretary-General notes that there is increased co-operation between the permanent members of the Security Council in the quest for solutions to international conflicts and, above all, that the two major blocs have undertaken a quest for lasting peace. This trend in international relations, which are now based more on trust, should be encouraged.
Indeed, the Second World War, the fiftieth anniversary of whose beginning we are marking this year, is an appropriate reminder of the painful circumstances that led to the founding of the United Nations. This reminder of history should, above all, compel us to work in solidarity to strengthen the San Francisco Charter. The solemn commitment to save succeeding generations from the scourge of war, is still coming up against difficulties, even though the atmosphere today would seem to be mote than ever propitious for universal peace. The Government of the Republic of Chad, for its part, has always worked for peace in international relations and in its own relations with neighbouring countries.
In this connection, the process begun last year in the context of the Chad-Libya conflict, with the assistance of friendly countries, continued. That process represented a step forward in the improvement of relations between the two States. Thanks to the persevering activities of the President of the Organisation of African Unity (OAU), Mr. Moussa Traore, President of the Republic of Mali, of the President of the Republic of Gabon and Mr. Al-Hadj Omar Bongo, and of the President of the Ad Hос Committee of the OAU on the Chad-Libya dispute, Mt. Chedli Bendjedid, President of the Democratic People's Republic of Algeria, Chad and Libya signed, in Algiers on 31 August 1989, a framework agreement on the settlement of their dispute. Years of deadly confrontation between two countries fated by history and geography to live together in peace have given rise to substantial human and material loss. That situation, which forced Chad to devote its meagre resources to purposes of defence, considerably delayed our country's reconstruction and development.
Having always held that Chad and Libya have better things to do than make war, the Chadian Government promptly demonstrated its approval of the Algiers Agreement by proceeding, as early as 1 September 1989, to release a group of Libyan prisoners of war. We hope that this significant gesture, which reflects Chad's goodwill towards the brotherly Libyan people and its respect for the pledge it made, will open the way to the final settlement of a conflict pitting two brotherly States against each other in the Chadian region of Aozou.
By envisaging conciliation as an initial stage, the Agreement appeals to the two parties to show the political determination to establish lasting peace between them. Only if this machinery does not yield the desired result within a year will the International Court of Justice be seized of the territorial dispute.
Additional measures are provided for as part of the implementation of the Agreement, including the withdrawal of the forces of the two countries from positions they occupied as of 25 August 1989 in the disputed region  this withdrawal is to take place under the supervision of an African observer commission, and there is to be a ban on any new settlements, in whatever form, in the region.
Reiterating their decision concerning the cease-fire that took effect on 11 September 1987, Chad and Libya also undertook to end any hostility, especially all hostile media campaigns to refrain from direct or Indirect Interference, In any form, under any pretext and in any circumstances, in the internal and external affairs of their respective countries’ to ban any political, material, financial or military support to any forces hostile to either of the two countries; and to proceed to the signing of a treaty of friendship, good-neighbourliness and economic and financial co-operation between the two countries,
A joint committee will be established to lay down the provisions for the implementation of the Agreement and to ensure that all necessary steps are taken to that effect. The Ad Hoc Committee of the Organization of African Unity on the Chad-Libyan dispute is to follow up the implementation of the provisions of the Agreement.
Those are the salient points of the Agreement, which ushers in a new era in relations between Chad and Libya. But need I point out that the strength of any agreement lies in the political will of those who implement it? Thus, the full, practical implementation of the Algiers Agreement will be the measure of the scope and value of the commitments entered into. For its part, Chad has already communicated this important Agreement to the Secretariat of the United Nations, in accordance with article 7 of the Agreement.
From this rostrum, my delegation expresses the sincere gratitude of the Government and people of Chad to all the illustrious Heads of State who have made such a positive contribution to the ushering in of this new era - which we hope will be a felicitous One - in the relations between Chad and Libya. As we have always maintained, this Agreement bears witness to Chad's constant desire to live in peace with the Libyan Arab Jamahiriya, strictly respecting its sovereignty, independence, territorial integrity and basic rights. That is our creed, and our commitment to peace is unequivocal. 
As they resolutely face the future the Chadian people, at peace with themselves and united in their great movement - the National Onion for Independence and Revolution - aspire to a better standard of living. In this regard, the second Congress of the Union, held in N'Djamena in November 1988, adopted major decisions, which the Government is now implementing.
In political terms, the draft of a new Constitution, submitted by the Constitutional Committee several months ago, will be put to the Chadian people in 1990 for adoption. The aim of that referendum to be held in 1990 is thus approval of the new constitutional law, and thereby the consolidation of the process of normalization of national life and the establishment of political stability by providing the country with adequate and viable institutions taking into account the far-reaching aspirations of our people and the political, social and economic realities of our country.
In economic terms, although - as in fact the Secretary-General points out in his report on the programme of special economic assistance to Chad -
,A favourable pattern of rainfall in Chad in 1987/88 resulted in a striking recovery in agricultural output in 1988/89 from the depressed 1987 levels (A/44/418, para, β), the country remains subject to the vagaries of nature. In that connection, the floods in August last year once again defeated Chad's efforts to achieve food self-sufficiency. Efforts are still under way to that end. Henceforth the emphasis will be placed on the development of off-season irrigated crops in order to cope with the country's erratic rainfall patterns. The fact that 700,000 tons of grain were produced last year gives us reason to hope that the better use of new crop technologies will indeed help Chad to achieve food self-sufficiency.
Nevertheless, the country remains dominated by one crop t cotton. The price for this commodity is set by stock-market speculators and is completely beyond the control of the State. In spite of the efforts made sacrifices made, and a slight improvement in cotton prices, this sector still shows a deficit. In those circumstances, while it continues to put into effect measures to improve the whole process in this respect, the Chadian Government is forced to seek condensation elsewhere foe losses in revenue resulting from the elimination of export taxes on cotton fibre. Aware of the disastrous effects the instability in the prices of agricultural commodities could have, the Chadian Government is determined to make cattle-raising the true second staple of the country. In this regard, a large national livestock programme is now being implemented. Its objective is to maximize the capacity of the livestock sector in order to counterbalance the disadvantages of the cultivation of cotton as our sole crop. Development of cattle-raising not only will bring more income to the people of Chad but also will lead to an increase in trade between Chad and its neighbours and other countries of Central Africa. 
As can be seen, the economic and financial situation of Chad remains a difficult one, and is quite precarious despite the radical measures taken by the Government and the sacrifices made by the people of Chad. In its efforts to improve the living conditions of its people the Government is giving priority to self-sufficiency in food as well as to education and health, by closely involving the population in implementation programmes.
In these circumstances external financial assistance will for many years to come continue to play an essential role in the implementation of economic and social programmes in Chad. With that in mind, the Government of Chad intends to organize, in 1990, with the assistance of the United Nations Development Programme, two round-table conferences: one on education and the development of human resources, and the other on public health and the family - population questions. During those two meetings the Government of the Republic of Chad will submit to friendly countries and international bodies programmes to finance sectors vital to the development of our country.
Furthermore, pursuant to resolution 43/205, my Government intends in 1990 to submit to donors and creditors a four-year plan now being developed in co-operation with the United Nations Development Programme and the World Bank. We sincerely hope that, like the Geneva conferences of 1982 and 1985 on international assistance to Chad, and the meetings and round-table conferences on the recovery of the Borkou-Ehnedi-Tibesti region held in previous years, the international community will give massive assistance in response to our appeal, which proposes financing for each sector as well as the priority development projects of the four-year plan. While relying on its own efforts for reconstruction and the beginning of true agricultural development, Chad is grateful to the friendly countries and international organizations which, since the restoration of State authority, have constantly supported us through diverse and appropriate forms of assistance.
With the continued return of refugees, assistance from the Office of the High Commissioner for Refugees remains necessary to and their resettlement. Similarly many parts of the border region are still inaccessible because of the mines land during the occupation, which prevents the return of displaced persons to their area of origin. Here again we count on the international community to help us - on the one hand, to make the area habitable and, on the other, to provide the necessary minimum assistance to displaced persons.
Taking into account the overall economic and social situation of Chad, whose special characteristics should be borne in mind, my delegation will once again this year submit two draft resolutions: one to the Second Committee, for special economic assistance, and the other to the Third Committee, for emergency humanitarian assistance. We hope that those draft resolutions will be supported by all delegations at the current session.
The encouraging results seen in Chad through its efforts at reconstruction and economic recovery would not have been possible without the constant and substantial support of friendly countries. Chad extends its gratitude to them. It also thanks governmental and non-governmental organizations for the substantial support they have given in this immense effort at Rational reconstruction. The activities of the united Nations Development Programme (UNDP), as the co-ordinating agency for the operational activities of the United Nations, must be emphasized and welcomed.
While the major objective of the United Nations Is to ensure peace and security, we should recall that economic and social development Is essential to achievement of that objective, unfortunately we are obliged to observe that the current International economic system Is characterized by increased imbalances and inequalities, with grave consequences for the stability of the developing countries. As the Secretary-General emphasized at the 1989 second regular session of the Economic and Social Council when he said ,We ate deeply concerned to see the large number of countries in Africa, Latin America and Asia that are prisoners of poverty and to report that their efforts are failing because of an unfavourable international climate and a deterioration in their internal problems,.
That clear-sighted analysis should compel the international community to make efforts to find bolder solutions. In this regard the delegation of Chad commends the proposals of the French and American Presidents, Francois Mitterand and George Bush, to cancel pact of the loans their countries have given to Africa in the form of public assistance for development. Those welcome decisions, which recognize that to be viable any solution to the problem of the indebtedness of the African countries must involve a reduction in debt, deserve our support and should be followed by all the industrialized countries.
Furthermore, the growing marginalization of the African economies, which continues to be caused by a deterioration in the terms of trade, requires immediate international attention. In this connection the international community should play an active role in seeking the reform of raw materials markets. In particular steps should be taken to enhance the effectiveness of the common fund for commodities so that speculators might be forced to charge fairer prices more in keeping with the efforts made by producer countries. Indeed, structural reforms in the economies of third world countries cannot allow real development unless they are supported by appropriate export earnings.
For now the situation in the third world countries is tragic and characterized by zero growth, a reduced standard of living and a high rate of inflation. Ironically, in current economic relations, the net transfer of capital from the South to the North from 1982 to 1988 was approximately S300 billion, whereas the capital flow to the developing countries declined considerably. This negative trend should be corrected. The convening in 1990 of a special session of the General Assembly ш international economic co-operation, in particular on renewed growth in the economies and the development of developing countries, will provide an opportunity for the taking of appropriate measures. Chad fully supports the fourth international development strategy, which should be broadly based on past experience to foster sustained economic growth for the developing countries.
,today the environment is gaining increased attention from the international community because of a better understanding of its broad implications. The convening of an international conference on the environment and development in 1992 will be a major step forward in the process under way to ensure better protection.
Certain kinds of environmental problems are being experienced daily by the peoples of the Sahel. Indeed, drought and desertification continue to be of major concern to the Governments members of the Permanent Inter-State Committee for Drought Control in the Sahel (CIIiSS). Indeed, the shrinkage of ground cover, the decrease in surface water, the reduction in fishing resources, the drop in water tables and the drying up of wells have sorely tried the economies of those countries. The situation has been aggravated by the debt burden and the fall in prices of agricultural raw materials, making the result of these efforts uncertain. On the occasion of CILSS Day, 12 September 1989, His Excellency Al-Hadj Hissein Habre, current Chairman of the Committee, stated. The challenge of the Sahel continues to confront us, but our first victory is the one we must win over ourselves.,
The joint strategies adopted by the States members of CILSS will no doubt enable us batter to meet that challenge, but the results obtained thus far remain meagre when compared to the scope of the problem. Thus the States members of CILSS ate once again appealing to the international community to lend its support within the framework of a plan of action to contain desertification.
Experience in recent years has shown that, when united. States can cope effectively with major challenges, whether they be natural disasters or such evils as drugs, ANDS and terrorism. W.'-h regard to terrorism, one of the most recent incidents has been the airline disaster of 19 September 1989, which cost the lives of 171 innocent persons, including 40 Chadians, among them the Minister of Planning and Co-operation His Excellency Mahamat Soumaila. My delegation vigorously condemns the wantonness, cruelty and inhumanity of terrorism. Chad not only condemns the abhorrent act but will combat terrorism from whatever quarter it comes and whatever form it may take. All States must therefore actively participate in wiping out these plagues threatening all of the international community by making full use of the irreplaceable instrumentation of the United Nations.
Today we note with satisfaction the praiseworthy efforts being made to initiate a dynamic of peace and put an end to the hotbeds of tension and war by which many areas of the globe are sorely tried.
In that connection the implementation of Security Council resolution 435 (1978) on the independence of Namibia is clearly a decisive step towards the realisation of the goal the Organization has set itself. However, acts of intimidation and South Africa's deliberate attempts to sabotage that territory's peaceful accession to international sovereignty are direct threats to peace and stability in that long-troubled region. Chad therefore calls upon the Security Council to exert all its influence to ensure respect for resolutions 435 (1978), 632 (1989) and 640 (1989).
Subtle oppression and violence continue to prevail in South Africa, where apartheid still reigns as the supreme form of colonialism. In that connection His Excellency Al-Hadj Hissein Habre, President of the Republic of Chad, recently stated 	.
The entire world condemns that system, which is the total negation of the rights of peoples and of human rights, but it continues to exist and to hold sway. Indeed, everyone condemns apartheid, but not everyone fights for its disappearance, especially those with the withdraw to succeed.,
In order to improve the current international political climate, the Government of South Africa should not just make timid advances to the majority, but instead, finally put an end to its outmoded practice and inaugurate a true democracy based on the principle of one man, one votes in an equal and multiracial society.
In Angola, where a positive process has begun, Chad encourages dialogue leading to a final reconciliation among Angolans.
With regard to Western Sahara, Chad welcomes the initiatives under way and firmly supports the efforts of the Secretary-General and the current Chairman of the Organization of African Unity (OAU).
The hope created by the signature of the Geneva Agreements on Afghanistan has not yet been realized. Chad appeals to the political will of the Afghan leaders to spate their people further suffering. Similarly, the world's attention has been focused on the Paris Conference, which offered a historic opportunity to put an end to the long conflict and the sufferings of the Kampuchean people. In spite of the meagre results obtained, owing to the complexity of the situation, there are grounds for hope that the sense of responsibility and interest of the Kampuchean people will prevail during future meetings and that the withdrawal of foreign troops will be accomplished.
The situation in the Middle East, at the core of which is , the tragic Palestinian problem, demands our attention. Twenty-two months after the beginning of the intifadah the Palestinian people have shown their goodwill by agreeing to the relevant resolutions of the Security Council. Chad, which has always supported the struggle of the Palestinian people for the exercise of their inalienable rights and which recognized the Palestinian State upon its proclamation at Algiers, supports the idea of the convening of an international conference bringing together all the parties concerned, together with the permanent members of the Security Council, as the best means of achieving a comprehensive solution to the problem. 
With regard to Lebanon Chad deplores the violence in that part of the world. We appeal urgently to all parties to exercise restraint and we call upon foreign forces to cease their interference. The independence, territorial integrity and sovereignty of Lebanon should be respected, in keeping with Security Council resolution 639 (1989).
By its tireless efforts the international community has contributed to putting an end to the bloody, murderous conflict between Iran and Iraq. Not all the pending issues have yet been settled and there is still cause for concern. For this reason, Chad urges both countries to engage resolutely in the search for a comprehensive, just and lasting peace through compliance with and full implementation of Security Council resolution 598 (1987), and supports the role of the Secretary-General to that end.
Similarly, Chad encourages any initiative that would obviate any further delay in the processes under way on the Korean peninsula, in Cyprus and in Central America.  
This brief overview of the international political situation, which has been marked by conflicts and tensions, should encourage us to make better use of the existing machinery in order to establish peace the world over. The fundamental given fact of our time is peaceful coexistence, which, if violated, inevitably jeopardizes international peace and security. These are still, unfortunately, based on doubtful realities such as the balance of terror and the principle of might makes right. Nevertheless, it is comforting to note the increasing awareness, on the part of nations the world over, of the imperative need to change this state of affairs.
In this regard, Chad commends the progress achieved by the super-Powers towards disarmament, which reflects a determination and a sense of responsibility that take into account the concerns of mankind. These basic concerns are, first and foremost, international peace and security, which depend on general and complete disarmament, respect for the principles of international law governing relations among States, and equitable international economic relations whereby all countries, producers and consumers of commodities, will act in such a way that they feel that they are complementary because ,one of the most precious human rights is that of receiving just remuneration for one's work.
The best possible living conditions for all peoples the world over - that is in fact the goal which all of mankind should pursue in good faith and in all honesty. I would conclude here with a quotation from the President and Head of State of the Government of Chad, His Excellency Al-Hadj Hissein Habre:
Peace and security, we cannot repeat it enough, have a direct effect on the lives of peoples 
My delegation believes that the States Members of the United Nations should act with this in view in order to achieve the basic objectives of a more just world, one in which nations would live on good terms with each other and where peoples, freed from the shackles of squalor and poverty, would exist together in perfect harmony, with understanding, with love for each other, in a word, in universal peace.
